FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR VASQUEZ-CASTILLION,                        No. 08-70663

               Petitioner,                       Agency No. A028-943-689

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Oscar Vasquez-Castillion, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s deportation order. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Kankamalage v. INS, 335

F.3d 858, 861-62 (9th Cir. 2003), and we deny the petition for review.

      The doctrine of res judicata does not bar the government from filing an

additional charge of deportability against Vasquez-Castillion because the BIA’s

remand order is not a final judgment, rendered on the merits in a separate action.

See 8 C.F.R. § 1240.10(e); Valencia-Alvarez v. Gonzales, 469 F.3d 1319, 1323-24

(9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70663